 1 Dieter C. Dammeier, SBN 188759
   DammeierLaw@gmail.com
 2 DAMMEIER LAW FIRM
   9431 Haven Avenue, Suite 232
 3 Rancho Cucamonga, CA 91730
   Telephone: (909) 240-9525
 4 Attorneys for Plaintiffs

 5 Edward L. Kreisberg (SBN: 179528)
   eddie@meyersnave.com
 6 MEYERS, NAVE, RIBACK, SILVER & WILSON
   555 12th Street, Suite 1500
 7 Oakland, California 94607
   Telephone: (510) 808-2000
 8 Facsimile: (510) 444-1108

 9 Attorneys for Defendant
   CITY OF SANTA CLARA
10

11                               UNITED STATES DISTRICT COURT
12          NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
13

14 CHRISTOPHER GAFFNEY, ANDRE                          Case No. 3:18-cv-6500-JST
   JEROME SOTO, JOHN C. O’LEARY,
15 GUIDO QUARTAROLI and JEFF                           [PROPOSED] ORDER GRANTING
   PROVANCHER, on behalf of themselves and             JOINT STIPULATION REGARDING
16 all similarly situated individuals,                 DUE DATE FOR OPPOSITION AND
                                                       REPLY BRIEFS FOR PENDING
17                 Plaintiffs,                         MOTIONS
18         v.
19 CITY OF SANTA CLARA,

20                 Defendant.                          Trial Date:       None Set

21

22 The Court, having received the stipulation and good cause appearing,

23         IT IS HEREBY ORDERED as follows:
24              1. The due dates for Defendant’s opposition to Plaintiffs’ pending Motion for
25                 Conditional Certification and Facilitated Notice and opposition to Plaintiffs’
26                 pending Motion to Invalidate Prior Releases, both of which Motions are set for
27                 hearing on June 20, 2019, are changed from May 9, 2019 to May 30, 2019.
28
                                                      1                                   3:18-cv-6500-JST
       [PROPOSED] ORDER GRANTING JOINT STIPULATION REGARDING DUE DATE FOR OPPOSITION AND REPLY
                                        BRIEFS FOR PENDING MOTIONS
 1               2.   The due dates for Plaintiffs’ reply in support of Plaintiffs’ pending Motion for

 2                    Conditional Certification and Facilitated Notice and reply in support of Plaintiffs’

 3                    pending Motion to Invalidate Prior Releases, both of which Motions are set for

 4                    hearing on June 20, 2019, are changed from May 16, 2019 to June 6, 2019.

 5

 6
                  May 7, 2019
 7 DATED:
                                                          DISTRICT JUDGE JON S. TIGAR
 8
     3221735.1
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                         2                                    3:18-cv-6500-JST
        [PROPOSED] ORDER GRANTING JOINT STIPULATION REGARDING DUE DATE FOR OPPOSITION AND REPLY
                                           BRIEFS FOR PENDING MOTIONS
